Order entered September 6, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00687-CV

                           MICHAEL R. REDLICH, Appellant

                                             V.

                                   BRENDA MIZE, Appellee

                      On Appeal from the County Court at Law No. 1
                                 Grayson County, Texas
                          Trial Court Cause No. 2016-1-038CV

                                         ORDER
       Before the Court is appellant’s motion for continuance seeking an extension of time to

file appellant’s corrected brief. We GRANT the motion and ORDER appellant to file his brief

on or before September 15, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE